Citation Nr: 1141521	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  11-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to December 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011 the Veteran withdrew his request for a hearing before a Veterans Law Judge.
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current low back disability, degenerative disc disease of the lumbar spine, first developed many years after discharge from service and is unrelated to the Veteran's back complaints during service or to any other incidence of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In June 2010, prior to the rating decision that denied the Veteran's claim, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran has been provided a VA medical examination.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran has asserted that he hurt his low back during service and that he was hospitalized for treatment of his back during service.  He maintains that he has had low back pain ever since, that he did not seek treatment for his back pain until recently, and that his low back pain recently increased in severity.

A service treatment record dated in November 1985 notes that the Veteran was admitted to the hospital due to complaints of low back pain.  It was noted that the Veteran had had low back syndrome for two weeks.  The Veteran denied trauma.  The provisional diagnosis was low back syndrome and the assessment was acute muscle spasm.  A December 1985 service treatment record indicates that the Veteran had received treatment for lumbosacral strain.  He was noted to have no pain and was returned to duty with a profile for no heavy lifting for one week.  A December 1985 discharge examination report notes that the Veteran had had low back pain in November 1985 due to overwork.  He had been hospitalized for four days, treated with physical therapy and rest, with no complications and no sequelae.  On his reported history, the Veteran denied having any recurrent back pain.  

The Veteran's first post-service complaint of low back problems was in a May 2010 letter to VA in which the Veteran requested service connection for a low back problem.

On VA examination in July 2010 the Veteran reported that he developed low back pain in service from lifting heavy rocks.  He stated that he had had back pain since 1986.  Examination revealed that the Veteran walked with a normal gait and that he had no spasms or tenderness of the lumbar musculature.  He had 90 degrees of flexion.  X-rays of the lumbar spine revealed normal alignment and normal disc interspaces.  There was a tiny degenerative spur at L4 and a congenital limbus vertebra at L4.  The examiner noted that the Veteran appeared to have had a soft tissue injury in the service.  The examiner noted that the Veteran reported continued pain since discharge from service and that the Veteran had received no treatment for the low back since service.  The examiner opined that it was "less likely than not" that any current back pain is related to military service.  

VA treatment records dated from November 2010 to May 2011 reveal complaints of chronic low back pain.  A January 2011 MRI of the lumbar spine revealed degenerative disc disease.

In this case the Veteran was shown to have low back syndrome, lumbosacral strain, and acute muscle spasm during service.  As shown above, the Veteran's currently has degenerative disc disease of the lumbar spine.  In this case there is no medical evidence relating the Veteran's current low back disability to his service, and there is a medical statement opining that the Veteran's current low back disability is unrelated to service.  The Veteran first submitted a claim for a back disability in May 2010, and there is no documentation of any low back complaints from discharge from service in December 1985 until the May 2010 claim.  In this case, the Veteran is competent to report low back symptoms-he has alleged that he has had back pain since service.  

Although the Veteran is competent to allege pain since service, the Board finds that those allegations are not credible.  Indeed, when the Veteran filed his initial claim, he claimed only tinnitus.  He amended his claim later to include back disability.  In a May 24, 2010, statement, the Veteran reported that he first went to VA in 1988 to 1989 to have his back checked.  In his March 2011 Substantive Appeal, the Veteran stated he went to VA for help "since before the first explosion of the space shuttle"-which was in January 1986, about one month after his separation from service.  The absence of any evidence supporting the Veteran's alleged low back symptomatology for nearly 25 years weighs against his credibility as well.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Because the Veteran was not shown to have arthritis within a year of discharge from service and because the most probative evidence indicates that the Veteran's current low back disability is unrelated to service, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for a low back disability is not warranted.  





ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


